Exhibit 4.1 Amended Agreement EXECUTION COPY CWALT, INC., Depositor COUNTRYWIDE HOME LOANS, INC., Seller PARK GRANADA LLC, Seller PARK MONACO INC., Seller PARK SIENNA LLC, Seller COUNTRYWIDE HOME LOANS SERVICING LP, Master Servicer and THE BANK OF NEW YORK, Trustee AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT Dated as of July 1, 2007 ALTERNATIVE LOAN TRUST 2007-HY9 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-HY9 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS SECTION 1.01. Defined Terms. 1 SECTION 1.02. Certain Interpretive Provisions. 36 ARTICLE II CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES SECTION 2.01. Conveyance of Mortgage Loans 37 SECTION 2.02. Acceptance by Trustee of the Mortgage Loans. 41 SECTION 2.03. Representations, Warranties and Covenants of the Sellers and Master Servicer. 43 SECTION 2.04. Representations and Warranties of the Depositor as to the Mortgage Loans. 45 SECTION 2.05. Delivery of Opinion of Counsel in Connection with Substitutions. 46 SECTION 2.06. Execution and Delivery of Certificates. 46 SECTION 2.07. REMIC Matters. 47 SECTION 2.08. Covenants of the Master Servicer. 47 ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGE LOANS SECTION 3.01. Master Servicer to Service Mortgage Loans. 48 SECTION 3.02. Subservicing; Enforcement of the Obligations of Subservicers. 49 SECTION 3.03. Rights of the Depositor, the NIM Insurer and the Trustee in Respect of the Master Servicer. 49 SECTION 3.04. Trustee to Act as Master Servicer. 50 SECTION 3.05. Collection of Mortgage Loan Payments; Certificate Account; Distribution Account; Carryover Reserve Fund; Principal Reserve Fund; and Supplemental Interest Trust. 50 SECTION 3.06. Collection of Taxes, Assessments and Similar Items; Escrow Accounts. 55 SECTION 3.07. Access to Certain Documentation and Information Regarding the Mortgage Loans. 55 SECTION 3.08. Permitted Withdrawals from the Certificate Account, the Distribution Account, the Carryover Reserve Fund; the Principal Reserve Fund and the Derivative Accounts. 56 SECTION 3.09. Maintenance of Hazard Insurance; Maintenance of Primary Insurance Policies. 59 SECTION 3.10. Enforcement of Due-on-Sale Clauses; Assumption Agreements. 60 SECTION 3.11. Realization Upon Defaulted Mortgage Loans; Repurchase of Certain Mortgage Loans. 61 SECTION 3.12. Trustee to Cooperate; Release of Mortgage Files. 65 i SECTION 3.13. Documents, Records and Funds in Possession of Master Servicer to be Held for the Trustee. 66 SECTION 3.14. Servicing Compensation. 66 SECTION 3.15. Access to Certain Documentation. 67 SECTION 3.16. Annual Statement as to Compliance. 67 SECTION 3.17. Errors and Omissions Insurance; Fidelity Bonds. 68 SECTION 3.18. Notification of Adjustments. 68 SECTION 3.19. The Derivative Agreements. 68 SECTION 3.20. Prepayment Charges. 70 ARTICLE IVDISTRIBUTIONS AND ADVANCES BY THE MASTER SERVICER SECTION 4.01. Advances. 72 SECTION 4.02. Priorities of Distribution. 73 SECTION 4.03. [Reserved]. 79 SECTION 4.04. [Reserved]. 79 SECTION 4.05. [Reserved]. 79 SECTION 4.06. Monthly Statements to Certificateholders. 79 SECTION 4.07. Determination of Pass-Through Rates for COFI Certificates. 79 SECTION 4.08. Determination of Pass-Through Rates for LIBOR Certificates. 80 SECTION 4.09. Determination of MTA. 82 ARTICLE V THE CERTIFICATES SECTION 5.01. The Certificates. 83 SECTION 5.02. Certificate Register; Registration of Transfer and Exchange of Certificates. 84 SECTION 5.03. Mutilated, Destroyed, Lost or Stolen Certificates. 89 SECTION 5.04. Persons Deemed Owners. 89 SECTION 5.05. Access to List of Certificateholders’ Names and Addresses. 89 SECTION 5.06. Maintenance of Office or Agency. 90 SECTION 5.07. Depositable and Exchangeable Certificates. 90 ARTICLE VI THE DEPOSITOR AND THE MASTER SERVICER SECTION 6.01. Respective Liabilities of the Depositor and the Master Servicer. 93 SECTION 6.02. Merger or Consolidation of the Depositor or the Master Servicer. 93 SECTION 6.03. Limitation on Liability of the Depositor, the Sellers, the Master Servicer, the NIM Insurer and Others. 93 SECTION 6.04. Limitation on Resignation of Master Servicer. 94 ARTICLE VII DEFAULT SECTION 7.01. Events of Default. 95 SECTION 7.02. Trustee to Act; Appointment of Successor. 97 SECTION 7.03. Notification to Certificateholders. 98 ii ARTICLE VIII CONCERNING THE TRUSTEE SECTION 8.01. Duties of Trustee. 99 SECTION 8.02. Certain Matters Affecting the Trustee. 100 SECTION 8.03. Trustee Not Liable for Certificates or Mortgage Loans. 101 SECTION 8.04. Trustee May Own Certificates. 101 SECTION 8.05. Trustee’s Fees and Expenses. 101 SECTION 8.06. Eligibility Requirements for Trustee. 102 SECTION 8.07. Resignation and Removal of Trustee. 102 SECTION 8.08. Successor Trustee. 103 SECTION 8.09. Merger or Consolidation of Trustee. 104 SECTION 8.10. Appointment of Co-Trustee or Separate Trustee. 104 SECTION 8.11. Tax Matters. 106 SECTION 8.12. Monitoring of Significance Percentage. 108 ARTICLE IX TERMINATION SECTION 9.01. Termination upon Liquidation or Purchase of all Mortgage Loans. 110 SECTION 9.02. Final Distribution on the Certificates. 111 SECTION 9.03. Additional Termination Requirements. 112 ARTICLE X MISCELLANEOUS PROVISIONS SECTION 10.01. Amendment. 113 SECTION 10.02. Recordation of Agreement; Counterparts. 114 SECTION 10.03. Governing Law. 115 SECTION 10.04. Intention of Parties. 115 SECTION 10.05. Notices. 116 SECTION 10.06. Severability of Provisions. 118 SECTION 10.07. Assignment. 118 SECTION 10.08. Limitation on Rights of Certificateholders. 118 SECTION 10.09. Inspection and Audit Rights. 119 SECTION 10.10. Certificates Nonassessable and Fully Paid. 119 SECTION 10.11. [Reserved]. 119 SECTION 10.12. Protection of Assets. 119 SECTION 10.13. Rights of the NIM Insurer. 119 ARTICLE XI EXCHANGE ACT REPORTING SECTION 11.01. Filing Obligations. 121 SECTION 11.02. Form 10-D Filings. 121 SECTION 11.03. Form 8-K Filings. 122 SECTION 11.04. Form 10-K Filings. 122 SECTION 11.05. Sarbanes-Oxley Certification. 123 SECTION 11.06. Form 15 Filing. 123 SECTION 11.07. Report on Assessment of Compliance and Attestation. 123 SECTION 11.08. Use of Subservicers and Subcontractors. 125 iii SECTION 11.09. Amendments. 126 SECTION 11.10. Reconciliation of Accounts. 126 SCHEDULES Schedule I: Mortgage Loan Schedule S-I-1 Schedule II-A: Representations and Warranties of Countrywide S-II-A-1 Schedule II-B: Representations and Warranties of Park Granada S-II-B-1 Schedule II-C: Representations and Warranties of Park Monaco S-II-C-1 Schedule II-D: Representations and Warranties of Park Sienna S-II-D-1 Schedule III-A: Representations and Warranties of Countrywide as to all of the Mortgage Loans S-III-A-1 Schedule III-B: Representations and Warranties of Countrywide as to the Countrywide Mortgage Loans S-III-B-1 Schedule III-C: Representations and Warranties of Park Granada as to the Park Granada Mortgage Loans S-III-C-1 Schedule III-D: Representations and Warranties of Park Monaco as to the Park Monaco Mortgage Loans S-III-D-1 Schedule III-E: Representations and Warranties of Park Sienna as to the Park Sienna Mortgage Loans S-III-E-1 Schedule IV: Representations and Warranties of the Master Servicer S-IV-1 Schedule V: Principal Balance Schedules [if applicable] S-V-1 Schedule VI: Form of Monthly Master Servicer Report S-VI-1 Schedule VII: Available Exchanges of Depositable Certificates for Exchangeable Certificates S-VII-1 EXHIBITS Exhibit A: Form of Senior Certificate (excluding Class A-R and Notional Amount Certificates) and Exchangeable Certificate A-1 Exhibit B: Form of Subordinated Certificate B-1 Exhibit C-1: Form of Class A-R Certificate C-1-1 Exhibit C-2: Form of Class P Certificate C-2-1 Exhibit C-3: Form of Class C Certificate C-3-1 Exhibit C-4: [Reserved] C-4-1 Exhibit D: Form of Notional Amount Certificate D-1 Exhibit E: Form of Reverse of Certificates E-1 Exhibit F: Form of Initial Certification of Trustee F-1 Exhibit G: Form of Delay Delivery Certification of Trustee G-1 Exhibit H: Form of Final Certification of Trustee H-1 Exhibit I: Form of Transfer Affidavit I-1 Exhibit J-1: Form of Transferor Certificate (Residual) J-1-1 Exhibit J-2: Form of Transferor Certificate (Private) J-2-1 Exhibit K: Form of Investment Letter (Non-Rule 144A) K-1 Exhibit L-1: Form of Rule 144A Letter L-1-1 Exhibit L-2: Form of ERISA Letter (Covered Certificates) L-2-1 Exhibit M: Form of Request for Release (for Trustee) M-1 iv Exhibit N: Form of Request for Release of Documents (Mortgage Loan) Paid in Full, Repurchased and Replaced) N-1 Exhibit O: [Reserved] O-1 Exhibit P: [Reserved] P-1 Exhibit Q: Standard & Poor’s LEVELS® Version 6.0 Glossary Revised, Appendix E Q-1 Exhibit R-1: Form of Certificate Swap Contract R-1-1 Exhibit R-2: Form of Subordinated Certificate Swap Contract R-2-1 Exhibit R-3: Form of Subordinated Certificate Corridor Contract R-3-1 Exhibit R-4: [Reserved] R-4-1 Exhibit S-1: [Reserved] S-1-1 Exhibit S-2: [Reserved] S-2-1 Exhibit T: Form of Officer’s Certificate with respect to Prepayments. T-1 Exhibit U: Form of Monthly Statement U-1 Exhibit V-1: Form of Performance Certification (Subservicer) V-1-1 Exhibit V-2: Form of Performance Certification (Trustee) V-2-1 Exhibit W: Form of Servicing Criteria to be Addressed in Assessment of Compliance Statement W-1 Exhibit X: List of Item 1119 Parties X-1 Exhibit Y: Form of Sarbanes-Oxley Certification (Replacement of Master Servicer) Y-1 Exhibit Z-1: Written Consent of Depository Participant to the Amended and Restated Pooling and Servicing Agreement Z-1-1 Exhibit Z-2: Rating Agencies No Downgrade Withdrawal Letters Z-2-1 v THIS AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT, dated as of July 1, 2007, among CWALT, INC., a Delaware corporation, as depositor (the “Depositor”), COUNTRYWIDE HOME LOANS, INC. (“Countrywide”), a New York corporation, as a seller (a “Seller”), PARK GRANADA LLC (“Park Granada”), a Delaware limited liability company, as a seller (a “Seller”), PARK MONACO INC. (“Park Monaco”), a Delaware corporation, as a seller (a “Seller”), PARK SIENNA LLC (“Park Sienna”), a Delaware limited liability company, as a seller (a “Seller”), COUNTRYWIDE HOME LOANS SERVICING LP, a Texas limited partnership, as master servicer (the “Master Servicer”), and THE BANK OF NEW YORK, a banking corporation organized under the laws of the State of New York, as trustee (the “Trustee”). WITNESSETH THAT WHEREAS, the Depositor, Countrywide, Park Granada, Park Monaco, Park Sienna, the Master Servicer and the Trustee entered into a Pooling and Servicing Agreement dated as of July 1, 2007 in connection with the issuance of the Alternative Loan Trust CWALT 2007-HY9, Mortgage Pass-Through Certificates, Series 2007-HY9 (the “Original Agreement”); WHEREAS, the Underwriter, as beneficial owner of a 100% Percentage Interest in the Class A-1 Certificates, requested that the Depositor direct the Supplemental Interest Trustee to enter into a termination agreement with the Put Counterparty (as defined in the Original Agreement) to terminate the Put Contract (as defined in the Original Agreement) and the Supplemental Interest Trustee and the Put Counterparty (as defined in the Original Agreement) entered into a termination agreement, dated September 1, 2007, that terminated the Put Contract (as defined in the Original Agreement) and provided that neither the Supplemental Interest Trustee nor the Put Counterparty (as defined in the Original Agreement) would owe a Put Termination Payment (as defined in the Original Agreement) in connection with such termination; WHEREAS, the Underwriter, as beneficial owner of a 100% Percentage Interest in the Class A-1 Certificates, requests that the Original Agreement be amended to provide: (i) that the Class A-1 Certificates be a publicly registered Class of Certificates, (ii) for the issuance of two additional Classes of Certificates designated as the Class A-2 and Class A-3 Certificates, (iii) that the Class A-1 Certificates be exchangeable for the Class A-2 and Class A-3 Certificates and (iv) that any Applied Realized Loss Amounts that would otherwise be allocated to the Class A-2 Certificates would instead be allocated to the Class A-3 Certificates, until its Class Certificate Balance is reduced to zero; WHEREAS, the Depositor, Countrywide, Park Granada, Park Monaco, Park Sienna, the Master Servicer and the Trustee desire to amend the Original Agreement pursuant to the request of the Underwriter, as beneficial owner of a 100% Percentage Interest in the Class A-1 Certificates; WHEREAS, the Class A-1 Certificates is the only Class of Certificates affected by such amendment to the Original Agreement; WHEREAS, the second paragraph of Section 10.01 of the Original Agreement provides that the Original Agreement may be amended by the Depositor, each Seller, the Master Servicer 1 and the Trustee with the consent of the Holders of a Majority in Interest of each Class of Certificates affected thereby for the purpose of adding any provisions to or changing in any manner or eliminating any of the provisions of the Original Agreement or of modifying in any manner the rights of the Holders of Certificates; provided, however, that no such amendment shall reduce in any manner the amount of, or delay the timing of, payments required to be distributed on any Certificate without the consent of the Holder of such Certificate; WHEREAS, a Depository Participant representing in the aggregate a Percentage Interest of not less than 100% of the Class A-1 Certificates, acting (i) pursuant to authority conferred upon them by the Depository as of September 25, 2007, as the Holder of such Certificates, and (ii) in accordance with direction received from either (a) the Certificate Owners of such Certificates or (b) one or more financial intermediaries acting at the direction of the Certificate Owners of such Certificates, has consented to the adoption of this Agreement (a signed original of the action of each such party being attached hereto as Exhibit Z-1); WHEREAS, the Depositor has received a letter from each Rating Agency, copies of which are attached hereto as Exhibit Z-2, confirming that this Agreement will not result in a downgrade or withdrawal of the respective ratings assigned to the Certificates on the Closing Date; and WHEREAS, the Depositor has delivered to the Trustee an Opinion of Counsel in accordance with the fourth and seventh paragraphs of Section 10.01 of the Original Agreement; NOW, THEREFORE, in consideration of the mutual agreements contained in this Agreement, the parties to this Agreement agree as follows: PRELIMINARY STATEMENT The Depositor is the owner of the Trust Fund that is hereby conveyed to the Trustee in return for the Certificates. The Trust Fund (excluding the Carryover Reserve Fund) for federal income tax purposes will consist of three REMICs (the “Swap-IO REMIC,” the “Strip REMIC” and the “Master REMIC”) and the Senior-Subordinate Trust.Each Certificate, other than the Class A-1, Class A-2, Class A-3 and Class A-R Certificates, will represent ownership of one or more regular interests in the Master REMIC for purposes of the REMIC Provisions.The Class A-1, Class A-2 and Class A-3 Certificates will represent interests in the Senior-Subordinate Trust.The Senior-Subordinate Trust will hold the uncertificated Class A-1 Master REMIC Interest.The Class A-R Certificate will represent ownership of the sole class of residual interest in each of the Swap-IO REMIC, the Strip REMIC and the Master REMIC.The Master REMIC will hold as assets the several classes of uncertificated Strip REMIC Interests (other than the STR-A-R Interest).Each Strip REMIC Interest (other than the STR-A-R Interest) is hereby designated as a regular interest in the Strip REMIC.The Strip REMIC will hold as assets the several classes of uncertificated Swap-IO REMIC Interests (other than the SWR-A-R Interest). Each Swap-IO REMIC Interest (other than the SWR-A-R Interest) is hereby designated as a regular interest in the Swap-IO REMIC.The Swap-IO REMIC will hold as assets all property of the Trust Fund (excluding the Carryover Reserve Fund).The latest possible maturity date of all REMIC regular interests created in this Agreement shall be the Latest Possible Maturity Date. 2 The Supplemental Interest Trust, the Senior-Subordinate Trust, the Exchangeable Certificates Distribution Account, the Derivative Agreements and the Derivative Accounts will not constitute any part of any REMIC. SENIOR-SUBORDINATE TRUST The following table sets forth the characteristics of the Senior-Subordinate Trust Certificates, together with the minimum denominations and integral multiples in excess thereof in which such Certificates shall be issuable. Class Designation Initial Maximum Class Certificate Balance Pass-Through Rate (per annum) Minimum Denomination Integral Multiples in Excess of Minimum Class A-1 $537,436,000 (1) (2) $25,000 $1 Class A-2 $483,692,000 (1) (2) $25,000 $1 Class A-3 $53,744,000 (1) (2) $25,000 $1 (1) See Schedule VII for information regarding the Combination of the Depositable and Exchangeable Certificates related to the uncertificated Class A-1 Master REMIC Interest. (2) This Class of Certificates will accrue interest at the related Pass-Through Rates identified in this Agreement. 3 SWAP-IO REMIC: The Swap-IO REMIC Interests will have the principal balances and pass-through rates as set forth below: SWAP-IO REMIC Interests Initial Principal Balance(1) Pass-Through Rate SWR-2A $2,454,515.53 (2) SWR-2B $2,454,515.53 (3) SWR-3A $2,729,682.75 (2) SWR-3B $2,729,682.75 (3) SWR-4A $2,996,801.00 (2) SWR-4B $2,996,801.00 (3) SWR-5A $3,254,351.83 (2) SWR-5B $3,254,351.83 (3) SWR-6A $3,500,843.97 (2) SWR-6B $3,500,843.97 (3) SWR-7A $3,734,826.89 (2) SWR-7B $3,734,826.89 (3) SWR-8A $3,954,904.57 (2) SWR-8B $3,954,904.57 (3) SWR-9A $4,159,370.56 (2) SWR-9B $4,159,370.56 (3) SWR-10A $4,337,235.64 (2) SWR-10B $4,337,235.64 (3) SWR-11A $4,493,089.87 (2) SWR-11B $4,493,089.87 (3) SWR-12A $4,436,281.90 (2) SWR-12B $4,436,281.90 (3) SWR-13A $4,279,090.11 (2) SWR-13B $4,279,090.11 (3) SWR-14A $4,127,548.74 (2) SWR-14B $4,127,548.74 (3) SWR-15A $3,981,452.07 (2) SWR-15B $3,981,452.07 (3) SWR-16A $3,840,602.03 (2) SWR-16B $3,840,602.03 (3) SWR-17A $3,704,807.77 (2) SWR-17B $3,704,807.77 (3) SWR-18A $3,573,885.49 (2) SWR-18B $3,573,885.49 (3) SWR-19A $3,447,658.15 (2) SWR-19B $3,447,658.15 (3) SWR-20A $3,325,955.18 (2) SWR-20B $3,325,955.18 (3) SWR-21A $3,208,612.31 (2) SWR-21B $3,208,612.31 (3) SWR-22A $3,095,471.29 (2) 4 SWAP-IO REMIC Interests Initial Principal Balance(1) Pass-Through Rate SWR-22B $3,095,471.29 (3) SWR-23A $2,986,379.66 (2) SWR-23B $2,986,379.66 (3) SWR-24A $2,881,190.60 (2) SWR-24B $2,881,190.60 (3) SWR-25A $2,779,762.62 (2) SWR-25B $2,779,762.62 (3) SWR-26A $2,681,959.46 (2) SWR-26B $2,681,959.46 (3) SWR-27A $2,587,649.83 (2) SWR-27B $2,587,649.83 (3) SWR-28A $2,496,707.24 (2) SWR-28B $2,496,707.24 (3) SWR-29A $2,409,009.89 (2) SWR-29B $2,409,009.89 (3) SWR-30A $2,324,440.37 (2) SWR-30B $2,324,440.37 (3) SWR-31A $2,242,885.58 (2) SWR-31B $2,242,885.58 (3) SWR-32A $2,164,236.61 (2) SWR-32B $2,164,236.61 (3) SWR-33A $2,088,388.48 (2) SWR-33B $2,088,388.48 (3) SWR-34A $2,015,240.05 (2) SWR-34B $2,015,240.05 (3) SWR-35A $1,944,693.90 (2) SWR-35B $1,944,693.90 (3) SWR-36A $1,876,656.16 (2) SWR-36B $1,876,656.16 (3) SWR-37A $1,811,036.37 (2) SWR-37B $1,811,036.37 (3) SWR-38A $1,747,747.40 (2) SWR-38B $1,747,747.40 (3) SWR-39A $1,686,705.28 (2) SWR-39B $1,686,705.28 (3) SWR-40A $1,998,648.50 (2) SWR-40B $1,998,648.50 (3) SWR-41A $2,000,630.99 (2) SWR-41B $2,000,630.99 (3) SWR-42A $1,937,520.38 (2) SWR-42B $1,937,520.38 (3) SWR-43A $1,876,513.98 (2) SWR-43B $1,876,513.98 (3) SWR-44A $1,817,538.79 (2) 5 SWAP-IO REMIC Interests Initial Principal Balance(1) Pass-Through Rate SWR-44B $1,817,538.79 (3) SWR-45A $1,760,524.46 (2) SWR-45B $1,760,524.46 (3) SWR-46A $1,705,403.08 (2) SWR-46B $1,705,403.08 (3) SWR-47A $1,652,109.19 (2) SWR-47B $1,652,109.19 (3) SWR-48A $1,600,579.66 (2) SWR-48B $1,600,579.66 (3) SWR-49A $1,550,753.59 (2) SWR-49B $1,550,753.59 (3) SWR-50A $1,502,572.26 (2) SWR-50B $1,502,572.26 (3) SWR-51A $1,455,979.05 (2) SWR-51B $1,455,979.05 (3) SWR-52A $1,410,919.30 (2) SWR-52B $1,410,919.30 (3) SWR-53A $1,367,340.34 (2) SWR-53B $1,367,340.34 (3) SWR-54A $1,325,191.33 (2) SWR-54B $1,325,191.33 (3) SWR-55A $1,284,423.24 (2) SWR-55B $1,284,423.24 (3) SWR-56A $1,244,988.79 (2) SWR-56B $1,244,988.79 (3) SWR-57A $1,206,842.34 (2) SWR-57B $1,206,842.34 (3) SWR-58A $1,169,930.29 (2) SWR-58B $1,169,930.29 (3) SWR-59A $1,134,436.61 (2) SWR-59B $1,134,436.61 (3) SWR-60A $38,212,578.87 (2) SWR-60B $38,212,578.87 (3) SWR-Support (4) (5) SWR-P $100.00 (6) SWR-X-IO (7) (7) SW-A-R (8) (8) (1) Scheduled principal, prepayments and Realized Losses will be allocated first, to the SWR-Support Interest and second, to the numbered classes sequentially (from lowest to highest).Amounts so allocated to a numbered class shall be further allocated among the “A” and “B” components of such numbered class pro-rata until the entire class is reduced to zero. 6 (2) On and after the 2nd Distribution Date and on and until the 60th Distribution Date, a rate equal to twice the Pool Tax Cap less 10.80% per annum but not less 0%.On the first Distribution Date and on and after the 61st Distribution Date, a rate equal to the Pool Tax Cap.The “Pool Tax Cap” means the weighted average of the Adjusted Net Mortgage Rates of all the Mortgage Loans.For this purpose, the Adjusted Net Mortgage Rate shall be determined by first reducing the interest payable on each Sub-Group X Mortgage Loan by (i) 0.65% per annum on any Distribution Date on or prior to the Distribution Date in July 2017 and (ii) 1.65% per annum on any Distribution Date after the Distribution Date in July 2017. (3) On and after the 2nd Distribution Date and on and until the 60th Distribution Date, a rate equal to the lesser of (i) 10.80% per annum and (ii) twice the Pool Tax Cap.On the first Distribution Date and on and after the 61st Distribution Date, a rate equal to the Pool Tax Cap. (4) On the Closing Date and on each Distribution Date, following the allocation of Principal Amounts and Realized Losses, the principal balance in respect of the SWR-Support Interest will equal the excess of the principal balance of the Mortgage Loans (as of the end of the Due Period, reduced by principal prepayments received after the Due Period that are to be distributed on the Distribution Date related to the Due Period) over the principal balance in respect of the remaining Swap-IO REMIC Interests other than the SWR-P and the SWR-A-R Interests. (5) A rate equal to the Pool Tax Cap. (6) On each Distribution Date the Class SWR-P Interest is entitled to all Prepayment Charges collected with respect to the Mortgage Loans.It pays no interest. (7) The SWR-X-IO Interest shall be entitled to a specific portion of the interest payable on each Sub-Group X Mortgage Loan.Specifically, the SWR-X-IO Interest shall be entitled to a specific portion of the interest payable on the Stated Principal Balance of each Sub-Group X Mortgage Loan as of the Due Date in the month preceding the month of that Distribution Date (after giving effect to Principal Prepayments in the Prepayment Period related to that prior Due Date) at a per annum rate equal to (i) 0.65% on any Distribution Date on or prior to the Distribution Date in July 2017 and (ii) 1.65% on any Distribution Date after the Distribution Date in July 2017. (8) The Class SW-A-R Interest is the sole class of residual interest in the Swap-IO REMIC.It has no principal and pays no principal or interest. On each Distribution Date, the Available Funds shall be payable with respect to the Swap-IO REMIC Interests in the following manner: 7 (1)Interest.Interest is to be distributed with respect to each Swap-IO REMIC Interest at the rate, or according to the formulas, described above. (2)Principal.Principal Distribution Amounts shall be allocated among the Swap-IO REMIC Interests as described above. (3)Prepayment Penalties.All Prepayment Charges are allocated to the SWR-P Interest. STRIP REMIC: The Strip REMIC Regular Interests will have the principal balances, pass-through rates and corresponding Classes of Certificates as set forth in the following table: STRIP REMIC Interests Initial Principal Balance Pass-Through Rate Corresponding Class of Certificates STR-A-1 (1) (2) Class A-1 STR-M-1 (1) (2) Class M-1 STR-M-2 (1) (2) Class M-2 STR-M-3 (1) (2) Class M-3 STR-M-4 (1) (2) Class M-4 STR-M-5 (1) (2) Class M-5 STR-M-6 (1) (2) Class M-6 STR-M-7 (1) (2) Class M-7 STR-M-8 (1) (2) Class M-8 STR-M-9 (1) (2) Class M-9 STR-M-10 (1) (2) Class M-10 STR-M-11 (1) (2) Class M-11 STR-M-12 (1) (2) Class M-12 STR-$100 $100 (3) Class A-R STR-C-OC (4) (2) N/A STR-C-Swap-IO (5) (5) N/A STR-X-IO (6) (6) N/A STR-P $100 (7) P STR-A-R (8) (8) N/A (1) This Strip REMIC Interest has a principal balance that is initially equal to 100% of its corresponding Certificate Class issued by the Master REMIC.Principal payments, both scheduled and prepaid, Realized Losses and Subsequent Recoveries attributable to the SWAP-IO REMIC Interests held by the Strip REMIC will be allocated to this class to maintain its size relative to its corresponding Certificate Class. (2) On each Distribution Date, the pass through rate will equal the “Strip REMIC Cap.”The Strip REMIC Cap will equal the weighted average of the pass through rates of the Swap-IO REMIC Interests (other than the Class SWR-P, Class SWR-X-IO and Class SWR-A- 8 R Interests) treating each “B” Interest the cardinal number of which (for example, SWR-2B, SWR-3B, SWR-4B, etc.) is not less than the ordinal number of the Distribution Date (second Distribution Date, third Distribution Date, fourth Distribution Date, etc.) as capped at a rate equal to the product of (i) 2 and (ii) LIBOR. (3) This Strip REMIC Interest pays no interest. (4) This Strip REMIC Interest has a principal balance that is initially equal to 100% of the Overcollateralized Amount.Principal payments, both scheduled and prepaid, Realized Losses and Subsequent Recoveries attributable to the Swap-IO REMIC Interests held by the Strip REMIC will be allocated to this class to maintain its size relative to the Overcollateralized Amount. (5) For each Distribution Date, the STR-C-Swap-IO Interest is entitled to receive from each Swap REMIC “B” Interest the cardinal number of which (for example, SWR-2B, SWR-3B, SWR-4B, etc.) is not less than the ordinal number of the Distribution Date (second Distribution Date, third Distribution Date, fourth Distribution Date, etc.) the interest accruing on such interest in excess of a per annum rate equal to the product of (i) 2 and (ii) LIBOR. (6) The STR-X-IO Interest is entitled to all amounts payable with respect to the SWR-X-IO Interest. (7) The STR-P Interest is entitled to all amounts payable with respect to the SWR-P Interest.It pays no interest. (8) The STR-A-R Interest is the sole class of residual interest in the Strip REMIC.It has no principal balance and pays no principal or interest. On each Distribution Date, the Interest Funds and the Principal Distribution Amount payable with respect to the Swap-IO Interests shall be payable with respect to the Strip REMIC Interests in the following manner: (1)Interest.Interest is to be distributed with respect to each Strip REMIC Interest at the rate, or according to the formulas, described above. (2)Principal.Principal Distribution Amounts shall be allocated among the Strip REMICInterests as described above. (3)Prepayment Penalties.All Prepayment Charges are allocated to the STR-P Interest. 9 Master REMIC: The Master REMIC Interests will have the original class principal or certificate balances and Pass-Through Rates as set forth in the following table: Class Original Class Principal or Certificate Balance Pass-Through Rate Class A-1 $537,436,000 (1) (2) Class X $191,565,602 (3) (2) Class M-1 $13,363,000 (2) Class M-2 $4,939,000 (2) Class M-3 $3,486,000 (2) Class M-4 $2,905,000 (2) Class M-5 $2,034,000 (2) Class M-6 $2,033,000 (2) Class M-7 $2,034,000 (2) Class M-8 $2,033,000 (2) Class M-9 $2,034,000 (2) Class M-10 $2,033,000 (2) Class M-11 $2,034,000 (2) Class M-12 $2,614,000 (2) Class C (4) (5) Class P $100 (6) Class A-R $100 (7) (1) The Class A-1 Master Interest will be an uncertificated REMIC regular interest that is held by the Senior-Subordinate Trust. (2) This Class of Certificates will accrue interest at the related Pass-Through Rates identified in this Agreement.For federal income tax purposes, including the computation of the Class C Distributable Amount and entitlement to Net Rate Carryover, the Pass-Through Rate in respect of each Senior Certificate (other than the Class X and Class A-R Certificates) and Subordinated Certificate will be subject to a cap equal to the Strip REMIC Cap rather than the Net Rate Cap. (3) This Class of Certificates will be a Class of Notional Amount Master REMIC Interest, will have no principal balance and will bear interest on its Notional Amount.The Class X Master REMIC Interest is entitled to all amounts payable with respect to the STR-X-IO Interest. (4) For federal income tax purposes, the Class C Certificates will be treated as having a Class Certificate Balance equal to the Overcollateralized Amount. 10 (5) For each Accrual Period, the Class C Certificates are entitled to an amount (the “Class C Distributable Amount”) equal to the sum of (a) the interest payable on the STR-C-Swap-IO Interest, (b) the interest payable on the STR-C-OC Interest and (c) a specified portion of the interest payable on the Strip REMIC Regular Interests (other than the STR-$100, STR-C-OC, STR-P, STR-X-IO and STR-C-Swap-IO Interests) equal to the excess of the Pool Tax Cap over the weighted average interest rate of the Strip REMIC Regular Interests (other than the STR-$100, STR-C and STR-P Interests) with each such Class subject to a cap and a floor equal to the Pass-Through Rate of the Corresponding Master REMIC Class.The pass-through rate of the Class C Certificates shall be a rate sufficient to entitle it to an amount equal to all interest accrued on the Mortgage Loans less the interest accrued on the other interests issued by the Master REMIC.The Class C Distributable Amount for any Distribution Date is payable from current interest on the Mortgage Loans and any Overcollateralization Reduction Amount for that Distribution Date. (6) For each Distribution Date the Class P Certificates are entitled to all Prepayment Charges distributed with respect to the STR-P Interest. (7) The Class A-R Certificates represent the sole class of residual interest in each REMIC created hereunder.The Class A-R Certificates are not entitled to distributions of interest. The foregoing REMIC structure is intended to cause all of the cash from the Mortgage Loans to flow through to the Master REMIC as cash flow on REMIC regular interests, without creating any shortfall—actual or potential (other than for credit losses)— to any REMIC regular interest. It is not intended that the Class A-R Certificates be entitled to any cash flows pursuant to this Agreement except as provided in Section 4.02(b) hereunder. 11 Set forth below are designations of Classes or Components of Certificates and other defined terms to the categories used in this Agreement: Accretion Directed Certificates None. Accretion Directed Components. None. Accrual Certificates None. Accrual Components None. Book-Entry Certificates. All Classes of Certificates other than the Physical Certificates. COFI Certificates. None. Component Certificates None. Components None. Delay Certificates. All interest-bearing Classes of Certificates other than the Non-Delay Certificates, if any. Depositable Certificates Class A-1 Certificates. ERISA-Restricted Certificates The Residual Certificates and the Private Certificates; and any Certificate of a Class that does not or no longer has a rating of BBB- or its equivalent, or better from at least one Rating Agency. Exchangeable Certificates Class A-2 and Class A-3 Certificates. Floating Rate Certificates The LIBOR Certificates. Inverse Floating Rate Certificates None. LIBOR Certificates The Class A-1, Class A-2 and Class A-3 Certificates and Subordinated Certificates. MTA Certificates None. Non-Delay Certificates The LIBOR Certificates. Notional Amount Certificates Class X Certificates. 12 Offered Certificates All Classes of Certificates other than the Private Certificates. Physical Certificates The Class C and Class P Certificates. Planned Principal Classes None. Planned Principal Components None. Principal Only Certificates None. Private Certificates The Class M-10, Class M-11, Class M-12, Class C and Class P Certificates. Rating Agencies S&P and Moody’s. Regular Certificates All Classes of Certificates, other than the Residual Certificates. Residual Certificates The Class A-R Certificates. Scheduled Principal Classes None. Senior Certificates The Class A-1, Class X and Class A-R Certificates. Subordinated Certificates The Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class M-7, Class M-8, Class M-9, Class M-10, Class M-11 and Class M-12 Certificates. Targeted Principal Classes None. Underwriter Deutsche Bank Securities Inc. With respect to any of the foregoing designations as to which the corresponding reference is “None,” all defined terms and provisions in this Agreement relating solely to such designations shall be of no force or effect, and any calculations in this Agreement incorporating references to such designations shall be interpreted without reference to such designations and amounts.Defined terms and provisions in this Agreement relating to statistical rating agencies not designated above as Rating Agencies shall be of no force or effect. 13 ARTICLE I DEFINITIONS SECTION 1.01. Defined Terms. Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the following meanings: 10/1 Mortgage Loan:A Mortgage Loan that has a Mortgage Rate that is fixed for ten years after origination following which, beginning on the initial Payment Adjustment Date, the Mortgage Rate adjusts based on a Mortgage Index. Account:Any Escrow Account, the Certificate Account, the Distribution Account, the Carryover Reserve Fund, the Exchangeable Certificates Distribution Account, the Derivative Accounts or any other account related to the Trust Fund or the Mortgage Loans. Accretion Directed Classes:As specified in the Preliminary Statement. Accrual Period:With respect to any Distribution Date and each Class of Non-Delay Certificates, the period commencing on the immediately preceding Distribution Date (or, in the case of the first Distribution Date, the Closing Date) and ending on the day immediately preceding such Distribution Date.With respect to any Distribution Date and each Class of Delay Certificates and the Class C Certificates, the calendar month preceding the month in which such Distribution Date occurs. Additional Designated Information:As defined in Section 11.02. Adjusted Mortgage Rate:As to each Mortgage Loan, and at any time, the per annum rate equal to the Mortgage Rate less the Master Servicing Fee Rate. Adjusted Net Mortgage Rate:As to each Mortgage Loan, and at any time, the per annum rate equal to the Mortgage Rate less the Expense Fee Rate. Adjusted Replacement Upfront Amount:As defined in Section 3.19. Adjustment Date:A date specified in each Mortgage Note as a date on which the Mortgage Rate on the related Mortgage Loan will be adjusted. Advance:The payment required to be made by the Master Servicer with respect to any Distribution Date pursuant to Section 4.01, the amount of any such payment being equal to the aggregate of payments of principal and interest (net of the Master Servicing Fee) on the Mortgage Loans that were due on the related Due Date and not received by the Master Servicer as of the close of business on the related Determination Date, together with an amount equivalent to interest on each Mortgage Loan as to which the related Mortgaged Property is an REO Property, net of any net income from such REO Property, less the aggregate amount of any such delinquent payments that the Master Servicer has determined would constitute a Nonrecoverable Advance if advanced. 1 Agreement:This Amended and Restated Pooling and Servicing Agreement and all amendments or supplements this Amended and Restated Pooling and Servicing Agreement. Amount Held for Future Distribution:As to any Distribution Date, the aggregate amount held in the Certificate Account at the close of business on the related Determination Date on account of (i) Principal Prepayments received after the related Prepayment Period and Liquidation Proceeds and Subsequent Recoveries received in the month of such Distribution Date and (ii) all Scheduled Payments due after the related Due Date. Applied Realized Loss Amount:With respect to any Distribution Date and the Senior Certificates (other than the Notional Amount Certificates) and the Subordinated Certificates, the sum of the Realized Losses which are to be applied in reduction of the Class Certificate Balance of any such Class of Certificates pursuant to this Agreement, which shall equal the amount, if any, by which the aggregate Class Certificate Balance of the Senior Certificates and Subordinated Certificates (after all distributions of principal on such Distribution Date) exceeds the aggregate Stated Principal Balance of the Mortgage Loans as of the Due Date in the month in which such Distribution Date occurs (after giving effect to Principal Prepayments received in the related Prepayment Period). Appraised Value:With respect to any Mortgage Loan, the Appraised Value of the related Mortgaged Property shall be: (i) with respect to a Mortgage Loan other than a Refinancing Mortgage Loan, the lesser of (a) the value of the Mortgaged Property based upon the appraisal made at the time of the origination of such Mortgage Loan and (b) the sale price of the Mortgaged Property at the time of the origination of such Mortgage Loan; (ii) with respect to a Refinancing Mortgage Loan other than a Streamlined Documentation Mortgage Loan, the value of the Mortgaged Property based upon the appraisal made-at the time of the origination of such Refinancing Mortgage Loan; and (iii) with respect to a Streamlined Documentation Mortgage Loan, (a) if the loan-to-value ratio with respect to the Original Mortgage Loan at the time of the origination thereof was 80% or less and the loan amount of the new mortgage loan is $650,000 or less, the value of the Mortgaged Property based upon the appraisal made at the time of the origination of the Original Mortgage Loan and (b) if the loan-to-value ratio with respect to the Original Mortgage Loan at the time of the origination thereof was greater than 80% or the loan amount of the new mortgage loan being originated is greater than $650,000, the value of the Mortgaged Property based upon the appraisal (which may be a drive-by appraisal) made at the time of the origination of such Streamlined Documentation Mortgage Loan. Available Funds:As to any Distribution Date, the sum of (a) the aggregate amount held in the Certificate Account at the close of business on the related Determination Date, including any Subsequent Recoveries, net of the Amount Held for Future Distribution and net of Prepayment Charges and amounts permitted to be withdrawn from the Certificate Account pursuant to clauses (i) - (viii) of Section 3.08(a) and amounts permitted to be withdrawn from the Distribution Account pursuant to clauses (i) - (iii) of Section 3.08(b), (b) the amount of the Advance and (c) in connection with Defective Mortgage Loans, as applicable, the aggregate of the Purchase Prices and Substitution Adjustment Amounts deposited on the related Distribution Account Deposit Date.The Holders of the Class P Certificates will be entitled to all Prepayment Charges received on the Mortgage Loans and such amounts will not be available for distribution to the Holders of any other Class of Certificates. 2 Bankruptcy Code:The United States Bankruptcy Reform Act of 1978, as amended. Benefit Plan Opinion:As defined in Section 5.02(b). Book-Entry Certificates:As specified in the Preliminary Statement. Business Day:Any day other than (i) a Saturday or a Sunday or (ii) a day on which banking institutions in the City of New York, New York, or the States of California or Texas or the city in which the Corporate Trust Office of the Trustee is located are authorized or obligated by law or executive order to be closed. Capitalized Interest Account:Not applicable. Carryover Reserve Fund:The separate Eligible Account created and initially maintained by the Trustee pursuant to Section 3.05(g) in the name of the Trustee for the benefit of the Holders of the LIBOR Certificates and designated “The Bank of New York in trust for registered holders of CWALT, Inc., Alternative Loan Trust 2007-HY9, Mortgage Pass-Through Certificates, Series 2007-HY9.”Funds in the Carryover Reserve Fund shall be held in trust for the Holders of the LIBOR Certificates for the uses and purposes set forth in this Agreement. Certificate:Any one of the Certificates executed by the Trustee in substantially the forms attached this Agreement as exhibits. Certificate Account:The separate Eligible Account or Accounts created and maintained by the Master Servicer pursuant to Section 3.05 with a depository institution, initially Countrywide Bank, FSB, in the name of the Master Servicer for the benefit of the Trustee on behalf of Certificateholders and designated “Countrywide Home Loans Servicing LP in trust for the registered holders of Alternative Loan Trust 2007-HY9, Mortgage Pass-Through Certificates Series 2007-HY9.” Certificate Balance:With respect to any Certificate (other than the Class C Certificates and Notional Amount Certificates) at any date, the maximum dollar amount of principal to which the Holder thereof is then entitled under this Agreement, such amount being equal to the Denomination of that Certificate (A) plus any increase to the Certificate Balance of such Certificate pursuant to Section 4.02 due to the receipt of Subsequent Recoveries and (B) minus the sum of (i) all distributions of principal previously made with respect to that Certificate and (ii) any Applied Realized Loss Amounts allocated to such Certificate on previous Distribution Dates pursuant to Section 4.02 without duplication.The Notional Amount Certificates have no Certificate Balances. Certificate Owner:With respect to a Book-Entry Certificate, the Person who is the beneficial owner of such Book-Entry Certificate.For the purposes of this Agreement, in order for a Certificate Owner to enforce any of its rights under this Agreement, it shall first have to provide evidence of its beneficial ownership interest in a Certificate that is reasonably satisfactory to the Trustee, the Depositor, and/or the Master Servicer, as applicable. Certificate Register:The register maintained pursuant to Section 5.02. 3 Certificate Swap Account:The separate Eligible Account created and initially maintained by the Supplemental Interest Trustee pursuant to Section 3.05(h). Certificate Swap Contract:The transaction evidenced by the Confirmation and subject to the Swap ISDA Master Agreement, a form of which is attached hereto as Exhibit R-1. Certificate Swap Contract Termination Date:The Distribution Date in July 2012. Certificateholder or Holder:The person in whose name a Certificate is registered in the Certificate Register, except that, solely for the purpose of giving any consent pursuant to this Agreement, any Certificate registered in the name of the Depositor or any affiliate of the Depositor shall be deemed not to be Outstanding and the Percentage Interest evidenced thereby shall not be taken into account in determining whether the requisite amount of Percentage Interests necessary to effect such consent has been obtained; provided, however, that if any such Person (including the Depositor) owns 100% of the Percentage Interests evidenced by a Class of Certificates, such Certificates shall be deemed to be Outstanding for purposes of any provision of this Agreement (other than the second sentence of Section 10.01) that requires the consent of the Holders of Certificates of a particular Class as a condition to the taking of any action under this Agreement.The Trustee is entitled to rely conclusively on a certification of the Depositor or any affiliate of the Depositor in determining which Certificates are registered in the name of an affiliate of the Depositor. Certification Party:As defined in Section 11.05. Certifying Person:As defined in Section 11.05. Class:All Certificates bearing the same class designation as set forth in the Preliminary Statement. Class C Distributable Amount:As defined in the Preliminary Statement. Class Certificate Balance:With respect to any Class of Certificates (other than the Class C Certificates and Notional Amount Certificates) and as to any date of determination, the aggregate of the Certificate Balances of all Certificates of such Class as of such date.The Class C Certificates and Notional Amount Certificates do not have Class Certificate Balances. Class P Certificate:Any Certificate designated as a “Class P Certificate” on the face thereof, in the form of Exhibit C-2 hereto, representing the right to distributions as set forth herein. Class P Principal Distribution Date:The first Distribution Date that occurs after the end of the latest Prepayment Charge Period for the Mortgage Loans that have a Prepayment Charge. Closing Date:July 31, 2007. Code:The Internal Revenue Code of 1986, including any successor or amendatory provisions. 4 COFI:The Monthly Weighted Average Cost of Funds Index for the Eleventh District Savings Institutions published by the Federal Home Loan Bank of San Francisco. COFI Certificates:As specified in the Preliminary Statement. Combination Group:The Class or Classes of Depositable Certificates and the related Class or Classes of Exchangeable Certificates included within any particular “Combination” specified in Schedule VII. Commission:The U.S. Securities and Exchange Commission. Compensating Interest:As to any Distribution Date, an amount equal to the product of 50% and the aggregate Master Servicing Fee payable to the Master Servicer for that Distribution Date. Component:As specified in the Preliminary Statement. Component Balance:Not applicable. Component Certificates:As specified in the Preliminary Statement. Component Notional Amount:Not applicable. Confirmation:With respect to the Certificate Swap Contract, the confirmation (reference # N659812N) with a trade date of July 26, 2007, evidencing a transaction between the Swap Counterparty and the Supplemental Interest Trustee. With respect to the Subordinated Certificate Swap Contract, the confirmation (reference # N659814N) with a trade date of July 26, 2007, evidencing a transaction between the Swap Counterparty and the Supplemental Interest Trustee.With respect to the Subordinated Certificate Corridor Contract, the confirmation (reference # FXNEC9851) with a trade date of July 26, 2007, evidencing a transaction between the Corridor Counterparty and the Supplemental Interest Trustee. Coop Shares: Shares issued by a Cooperative Corporation. Cooperative Corporation: The entity that holds title (fee or an acceptable leasehold estate) to the real property and improvements constituting the Cooperative Property and which governs the Cooperative Property, which Cooperative Corporation must qualify as a Cooperative Housing Corporation under Section216 of the Code. Cooperative Loan: Any Mortgage Loan secured by Coop Shares and a Proprietary Lease. Cooperative Property: The real property and improvements owned by the Cooperative Corporation, including the allocation of individual dwelling units to the holders of the Coop Shares of the Cooperative Corporation. Cooperative Unit: A single family dwelling located in a Cooperative Property. Corporate Trust Office:The designated office of the Trustee in the State of New York at which at any particular time its corporate trust business with respect to this Agreement shall be 5 administered, which office at the date of the execution of this Agreement is located at 101 Barclay Street, 4W, New York, New York 10286 (Attn:Mortgage-Backed Securities Group, CWALT, Inc. Series 2007-HY9), facsimile no. (212) 815-3986, and which is the address to which notices to and correspondence with the Trustee should be directed. Corridor Counterparty:Bear Stearns Financial Products Inc. and its successors. Corridor ISDA Master Agreement:With respect to the Subordinated Certificate Corridor Contract, the 1aster Agreement (Multicurrency
